     Case 2:20-cv-00086-APG-VCF Document 65 Filed 10/15/20 Page 1 of 3




 1   SAO
     Arlette P Newvine, Esq.
 2   Nevada Bar No. 14613
     Newvine Law, LLC
 3   2360 E Commercial Drive
     Pahrump, Nevada 89048
 4   Telephone: (775) 751-3585
     anewvine@newvinelaw.com
 5   Attorney for Plaintiffs
     The undersigned does hereby affirm that this
 6   document does not contain the social security
     number of any person.

 7                                    IN THE UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 8

 9   KARL MITCHELL, an individual and                      Case No: 2:20-cv-00086-APG-VCF
     KAYLA MITCHELL, an individual,
10
                Plaintiffs,                                STIPULATION AND ORDER TO
11                                                         EXTEND TIME TO FILE DISCOVERY
     vs.                                                   PLAN
12
     NYE COUNTY, NEVADA, a political
13   subdivision of the State of Nevada, HARRY
     WILLIAMS, in his individual and official
14   capacity as an employee of Nye County,
     SUSAN RYHAL, in her individual and
15   official capacity as an employee of Nye
     County, SHARON WEHRLY, in her
16   individual and official capacity as an employee
     of Nye County, ZUZANA KUKOL, an
17   individual and Nye County Agent capacity,
     SCOTT SHOEMAKER, an individual and
18   Nye County Agent capacity, DOES 1-10,

19              Defendants.

20
                COMES NOW, Plaintiffs by and through their counsel, Arlette P. Newvine, Esq., of
21
     Newvine Law, LLC and Nye County Defendants, by and through its counsel, Brent L. Ryman,
22
     Esq. and of Erickson, Thorpe and Swainston, Ltd., to request an extension to file a stipulated
23
     Discovery Plan and Scheduling Order up to an including December 11, 2020 in order to allow
24

                                                       1
     Case 2:20-cv-00086-APG-VCF Document 65 Filed 10/15/20 Page 2 of 3




 1   the new party Defendants to file a Responsive Pleading and participate in the drafting of a

 2   Discovery Plan and Scheduling Order. This Court ordered a new Discovery Plan and Scheduling

 3   Order be filed on or before October 15, 2020 (ECM No. 55). However, because the new parties

 4   Defendants waived service, their responsive pleading is not due until December 4, 2020,

 5   pursuant to FRCP 4(d)(3). Furthermore, Plaintiff’s counsel has reached out to counsel for the

 6   new Defendants, however, he is out of the office until October 19, 2020. Therefore, allowing an

 7   extension in the discovery schedule will allow Defendant’s time to make their first appearance,

 8   and allow Counsel for the parties to take the new answer into consideration when collaborating

 9   on and drafting a new Discovery Plan and Scheduling Order. Finally, Defendants reserve the

10   right, and expect, to file a timely motion to strike Plaintiffs’ First Amended Complaint as a

11   fugitive document filed without leave of court and outside the timeline allowed by this Court’s

12   Order allowing leave to amend. Nonetheless, all parties agree a revised discovery plan and

13   scheduling order will be necessary and request until December 11, 2020, to file their joint

14   proposed plan with the Court. Notwithstanding,

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24

                                                      2
     Case 2:20-cv-00086-APG-VCF Document 65 Filed 10/15/20 Page 3 of 3




 1          IT IS HEREBY STIPULATED by and between Plaintiffs by and through their counsel,

 2   Arlette P. Newvine, Esq., of Newvine Law, LLC and Defendants, by and through its counsel,

 3   Brent L. Ryman, Esq. and of Erickson, Thorpe and Swainston, Ltd., that the Parties be granted

 4   an extension to file a stipulated Discovery Plan up to an including December 11, 2020 to allow

 5   the new party Defendant’s to file a Responsive Pleading and participate in the drafting of a Joint

 6   Discovery Plan.

 7
     Executed on this 14 day of October, 2020.            Executed on this 14 day of October, 2020.
 8   NEWVINE LAW, LLC                                     ERICKSON, THORPE & SWAINSTON, LTD

 9   /s/Arlette P Newvine
     Arlette P Newinve, Esq (#14613)                      /s/ Brent L Ryman
10   Attorney for Plaintiffs                              Brent L Ryman, Esq (#008648)
                                                          Attorney for Nye County Defendant
11
                                                 ORDER
12

13
            IT IS SO ORDERED, the parties shall file a new Discovery Plan and Scheduling Order
14   on or before December 11, 2020.
15
            10-15-2020
16   DATED:______________                                 ______________________________
                                                          UNITED STATES MAGISTRATE
17                                                        JUDGE

18

19

20

21

22

23

24

                                                      3
